     Case 3:16-cv-00003-RCJ-WGC Document 59 Filed 04/06/21 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10

11    GARY CRAIG ROSALES,                             Case No. 3:16-cv-00003-RCJ-WGC
12                      Petitioner,                   ORDER
13           v.
14    DWIGHT NEVEN, et al.,
15                      Respondents.
16

17          Respondents having filed an unopposed motion for enlargement of time (second request)

18   (ECF No. 58), and good cause appearing;

19          IT THEREFORE IS ORDERED that respondents' unopposed motion for enlargement of

20   time (second request) (ECF No. 58) is GRANTED. Respondents will have up to and including

21   June 1, 2021, to file a response to the second amended petition (ECF No. 54).

22          DATED: April 6, 2021.
23                                                              ______________________________
                                                                ROBERT C. JONES
24                                                              United States District Judge
25

26

27

28
                                                      1
